MEMORANDUM OPINION
                                       No. 04-09-00781-CR

                                       Ruben SEGURA, Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 00-04-10419-CR
                          Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: October 6, 2010

DISMISSED

           Following an abandonment hearing at which appellant stated on the record he did not

wish to pursue his appeal, appellant filed a motion to dismiss the appeal. The motion is granted

and the appeal is dismissed.

                                                      PER CURIAM



Do not publish